NETWORK-1 TECHNOLOGIES, INC. Filed Pursuant to Rule 424(b)(3) Registration No. 333-190719 PROSPECTUS SUPPLEMENT NO. 5 (To Prospectus dated April30, 2014) This is a prospectus supplement to our prospectus dated April30, 2014 (the “Prospectus”) relating to the resale from time to time by selling stockholders of up to 6,079,186 shares of our common stock, including shares issuable upon exercise of outstanding warrants.On June5, 2014, we filed with the Securities and Exchange Commission a Current Report on Form 8-K.The text of the Current Report on Form 8-K is attached to and a part of this supplement. This prospectus supplement should be read in conjunction with the Prospectus and may not be delivered or utilized without the Prospectus.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the Prospectus. The securities offered by the Prospectus involve a high degree of risk.You should carefully consider the “Risk Factors” referenced on pages 7-17 of the Prospectus in determining whether to purchase the common stock. The date of this prospectus supplement is June 5, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2014 Network-1 Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware
